FILED
                            NOT FOR PUBLICATION                             DEC 17 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10633

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00482-CKJ

  v.
                                                 MEMORANDUM*
RUBI ROXANA MARTINEZ-SOTO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Rubi Roxana Martinez-Soto challenges the 48-month, below-Guidelines

sentence imposed by the district court following her guilty-plea conviction for

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A)(viii), and importation of methamphetamine, in violation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 952(a), 960(a)(1) and 960(b)(1)(H). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Martinez-Soto claims that the district court applied the wrong legal standard

to her request for a minor role reduction under U.S.S.G. § 3B1.2(b). Our review is

de novo. See United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014). The

district court properly compared Martinez-Soto’s culpability to that of the average

participants in the overall drug trafficking scheme in which she was involved. See

id. at 1068-69.

      Moreover, the district court did not clearly err in finding that Martinez-

Soto’s role in the drug trafficking scheme was not minor, given that she was paid

by the traffickers to import a substantial quantity of pure methamphetamine into

this country, and had also worked as a drug courier for them two days before her

arrest. See United States v. Rodriguez-Castro, 641 F.3d 1189, 1192-93 (9th Cir.

2011).

      AFFIRMED.




                                          2                                    13-10633